PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/620,334
Filing Date: 12 Jun 2017
Appellant(s): Whalen et al.



__________________
Sean C. Flood
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
	Appellant argues that although the Office Action asserts that Cruzan teaches an angled floor, the
alleged angled floor 12 is flat, not angled. “Angled” is well-understood to mean “inclined” or slanted. (“Angled.” Merriam-Webster.com Thesaurus, Merriam-Webster, https://www.merriam-webster.com/thesaurus/angled.) A floor that is flat with respect to a vertical center plane cannot be interpreted as an “angled” floor under any reasonable construction.
	Regarding Appellant’s argument, the term “angled” or “angle” is relatively broad and is not solely defined as “inclined” or “slanted” as argued by Appellant. The terms “inclined” or “slanted” as pointed out by Appellant are merely two examples or synonyms of the term “angled”. The term “angle” is defined as “the figure formed by two lines extending from the same point” or “a measure of an angle or of the amount of turning necessary to bring one line or plane into coincidence with or parallel to another” [https://www.merriam-webster.com/dictionary/angle]. Examiner points out that Appellant’s specification does not provide a special or specific definition for the term “angled”. Since floor 12 of Cruzan extends perpendicularly, at a right angle (or 90 degree angle), from the side wall, it is considered to be an angled relative to the side wall. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).

	Contrary to Appellant’s argument, the specification of the present invention does not provide a special or specific definition for the term “angled”. Paragraph [0037] of Appellant’s specification states “All or some of the floors 150 may be angled”. The statement “the first and second floors 150A, 150B may be angled, for example, at an angle of about 25 degree to about 65 degree, with respect to a vertical center plane of the utility box 10 or the main body 100 (e.g., with respect to the plane of the wall 160)” in [0037], merely gives an example of an angle that the floors may be arranged at relative to the side wall. Furthermore, paragraph [0038] of Appellant’s specification even states that “Some of the floors 150 may not be angled at all.” Nowhere in the specification does it state that the floor must be at an angle other than 90 degrees from the side wall. Examiner points out that the Appellant’s specification is intentionally broad and that the term “angled” is inclusive of a 90 degree angle. The floor 12 of Cruzan meets the claim limitation since it is angled relative to the side wall of the box.
	 Appellant argues that Burks does not disclose that scraping bar 28 is a holding unit capable of holding an article in the compartment. MPEP § 2111 clearly mandates that, “[d]uring patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with 
	Contrary to Appellant’s argument, the limitation “a holding unit configured to hold an article in the compartment”, as presented in claim 1, is relatively broad. Regarding the intended use of the claimed invention “configured to hold an article in the compartment”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). Element 28 of Burks is fully capable of holding an article in the compartment of the box. As shown in Fig. 3 of Burks, element 28 is in contact with the bottom surface of the article 19 to hold the article at a specific location in the compartment of the box 11. Even though element 28 of Burks is described as a scraping bar for removing excess liquid from a brush, it does not take away from the fact that element 28 is configured to hold an article within the compartment of the box. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Appellant argues that the rejections in the Office Action are clearly erroneous because they are based on unreasonable interpretations of the claim language. Any interpretation of the claims must be 
	Regarding Appellant’s argument, Paragraph [0040] of Appellant’s specification describes “The holding unit 300 may include a clip, a hook, a clasp, a hook-and-loop fastener, a pin, a ring, a tie, and/or the like.”; and Paragraph [0041] of Appellant’s specification describes “the holding units 300A, 300B, 300C, 300D may be used to receive, engage and hold one or more articles”. Element 28 of Burks is in the shape of a pin and is used to receive, engage and hold an article (See Fig. 3 wherein the top surface of element 28 engages and holds the bottom surface of article 19). Examiner points out that the article is not positively recited in combination with the holding unit or box, therefore the holding unit in the prior art must only be capable of holding in article in the manner recited in the claim(s). The holding unit (element 28) or Burks is fully capable of holding an article in the compartment of the box. 
	Appellant argues that Burks already teaches that the lid 15 is removable. See, e.g., Burks at FIGS. 1 and 2. As such, the Office Action fails to articulate why it would be desirable for Burks’ lid 15 to be made to pivot by a hinge. Instead, Burks’ lid 15 is intended to prevent splashing of liquid from the box during transportation. See, e.g., Burks at col. 2, ll. 45-48 and FIG. 1.

	Appellant argues that Harrel does not suggest incorporating hinges 602 to allow the lid to be “pivotally attached to the main body,” contrary to the assertions of the Official Action. Instead, Harrel describes an objective to solve problems in the prior art where the lid can be opened to provide access to the housing interior volume and closed to prevent access to the housing interior volume. See, e.g., Harrel at { [0017]. Further, Harrel does not describe including hinges 602 as preferable to Burks’ fully removable cover 15. See Harrel at § [0057]. To the contrary, Harrel appears to suggest that it is preferable that hinges 602 be removed to enable a complete removal of the lid (402) from the main housing. If it is the Office’s position that a POSITA would have a reason to replace Burks’ fully removable cover 15 with a lid coupled to a hinge, such assertions must always be supported by citation to some reference work recognized as standard in the pertinent art. Instead, Harrel’s lid 402 is implemented with hinges 602 as “a coupling configured to attach and receive additional main housings,” which does not appear to be a problem encountered by a POSITA practicing Burks’ invention.
Contrary to Appellant’s, paragraph [0057] of Harrel states “The hinges (602) are configured to allow the user access to the rotating storage compartments (512) via opening or removing the lid (402)”, which describes the lid being rotatable relative to the main body for accessing the interior of the box. It is well known in the art for a lid to be hingedly connected to the main body of a container for allowing access to the interior of the container while keeping the lid attached to the container to prevent loss of the lid. Paragraph [0057] of Harrel states “the hinges (602) of the device can be removable so as to 
	 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                                         
                                                                                                                                                               
Conferees:
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735     

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.